
	
		II
		112th CONGRESS
		1st Session
		S. 1716
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2011
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		A bill to amend the Elementary and Secondary Education
		  Act of 1965 to improve teacher quality and increase access to effective
		  teachers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Assuring Successful Students
			 through Effective Teaching Act of 2011.
		2.Findings
			(1)Teacher quality is the most important
			 school-related factor influencing student achievement. Compared to fully
			 certified teachers, teachers who have not completed a certification process had
			 significant negative effects on student achievement on 5 of the 6 tests
			 included in a large-scale longitudinal study conducted in Houston, Texas.
			 Teachers who have not completed a certification process were primarily assigned
			 to teach African-American and Latino students. Such teachers’ attrition rates
			 were nearly double those of certified teachers.
			(2)Large-scale studies in New York and North
			 Carolina found that teachers were significantly more effective when they were
			 fully prepared and certified prior to entry, had strong academic backgrounds,
			 and had more than 2 years of experience. The North Carolina study found that
			 these factors, together with National Board Certification, accounted for more
			 of the difference in student achievement gains than race and parent education
			 combined.
			(3)A study of elementary school students in
			 Arizona found that students of certified teachers performed significantly
			 better than students of under-certified teachers on all 3 subtests of the SAT
			 9, including reading, mathematics, and language arts. Students of certified
			 teachers out-performed students of under-certified teachers in reading by about
			 4 months on a grade equivalent scale, and in mathematics and language arts by
			 about 3 months.
			(4)A national study of 4,400 early educators
			 found that teacher certification was particularly influential in predicting
			 achievement for African-American students. Having fully certified teachers
			 helped to narrow the achievement gap between African-American and White
			 students in early elementary grades.
			(5)A statewide study in Florida found that
			 teachers with pre-service preparation and certification in special education
			 were significantly more effective in teaching special education students in
			 both mainstream and special education classes.
			(6)In 2001, students in California’s most
			 segregated minority schools were more than 5 times more likely to have
			 uncertified teachers than students in predominantly White schools, and in some
			 schools a majority of teachers were uncertified. Since teacher credential
			 standards were lowered in the 1990s, nearly 50 percent of the State’s new
			 teachers entered the teaching profession without training, and almost all of
			 these teachers were assigned to teach in high-need schools. Half of
			 California’s current interns-in-training are teaching special education
			 students.
			(7)The achievement gap between White students
			 with college-educated parents and Black students with high-school educated
			 parents would be much reduced if low-income minority students were routinely
			 assigned highly qualified teachers, rather than the poorly qualified teachers
			 that such students most often encounter.
			(8)A national study found that students in
			 high-minority schools had less than a 50 percent chance of being taught by a
			 mathematics or science teacher who has a degree or a license in the field that
			 the teacher teaches.
			(9)As teachers
			 increase their experience in schools, their increased individual and collective
			 knowledge of pedagogy and practice directly and positively impacts student
			 achievement. Teacher retention also results in cost-savings for distressed
			 school districts, reducing the need to constantly recruit, hire, and mentor new
			 teachers. The National Commission on Teaching and America’s Future estimates
			 that growing teacher dropout rates cost over $7,300,000,000 annually.
			(10)A nationwide
			 study by the National Center for Education Statistics found that among recent
			 college graduates, 49 percent of those entering the teaching profession without
			 certification left the profession within 5 years, compared to only 14 percent
			 of teachers who were certified.
			(11)In special
			 education fields, as in other fields, uncertified teachers are twice as likely
			 to leave their positions, compared to beginning teachers who have greater
			 teaching preparation. According to the United States Office of Special
			 Education Programs, more than 12,000 special educator openings were left vacant
			 or filled with substitute teachers who were not certified in special
			 education.
			3.DefinitionsSection 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801) is amended—
			(1)by redesignating
			 paragraphs (18) through (36) and (37) through (43), as paragraphs (19) through
			 (37) and (39) through (46), respectively;
			(2)by inserting the
			 following after paragraph (17):
				
					(18)EffectiveThe
				term effective when used with respect to any public elementary
				school or secondary school teacher teaching in a State, means that the teacher,
				as determined by the State—
						(A)is a highly
				qualified teacher who is teaching in a field for which the teacher is fully
				licensed or certified;
						(B)has demonstrated
				effectiveness based on not less than 3 years of evidence, as measured by a
				comprehensive teacher evaluation and support system that—
							(i)is developed by
				the local educational agency that serves the school in which the teacher
				teachers, in conjunction with teachers or their representatives;
							(ii)includes
				evidence of proficient classroom performance and contributions to individual
				student learning over a period of time;
							(iii)is based on
				multiple measures and shall include multiple classroom observations over a
				period of time by trained assessors with the relevant knowledge and experience
				in the teacher’s subject area, and on the basis of professional teaching
				standards; and
							(iv)may
				include—
								(I)examination of
				other evidence of teaching (such as curricula plans, assignments, feedback to
				students, and support for students); and
								(II)multiple forms
				of formative and summative student assessment, which may include—
									(aa)student
				performance on standardized assessments that are valid and appropriate measures
				for the students and curriculum taught;
									(bb)student
				performance on measures that demonstrate student accomplishment and learning,
				such as exhibitions of mastery, portfolios, and performance tasks; and
									(cc)students’
				perceptions of the instructional practices and learning environment;
									(C)has demonstrated
				the teaching skills to teach diverse students in the relevant subject area,
				including—
							(i)teaching students
				how to develop higher order thinking skills;
							(ii)teaching
				literacy skills that are essential to the content areas in which the teacher
				teaches; and
							(iii)diagnosing and
				assessing student needs in formative ways, such as through scaffolding learning
				and differentiating instruction;
							(D)has demonstrated
				knowledge about working with students who are children with
				disabilities;
						(E)has specialized
				expertise in supporting language development and instructional strategies for
				enhancing academic language proficiency;
						(F)has demonstrated
				strong management and organizational skills, and the ability to create an
				engaging learning environment;
						(G)has demonstrated
				skills that support the social and emotional development of students;
						(H)has made efforts
				to connect in-school and out-of-school learning through the use of strategies
				designed to increase the engagement of parents and families in their child’s
				learning;
						(I)has the necessary
				skills to work in multicultural settings and communities and is able to
				interact effectively in a range of cultural environments;
						(J)contributes to
				the overall improvement of the school in the areas of student achievement and
				school climate through such activities as participating in grade-level or
				subject teams to support students and collaborative professional development,
				mentoring teachers, developing curricula, and offering professional learning
				opportunities to other teachers in an effort to advance student learning and
				school performance;
						(K)may be Nationally
				Board Certified; and
						(L)if applicable,
				incorporates appropriate technologies in learning and
				teaching.
						;
				
			(3)in paragraph
			 (24), as redesignated by paragraph (1), by striking subparagraph (A) and
			 inserting the following:
				
					(A)when used with
				respect to any public elementary school or secondary school teacher teaching in
				a State, means that the teacher, as determined by the State—
						(i)(I)has fully completed a
				State-approved traditional or alternative teacher preparation program, where
				available; or
							(II)has passed a rigorous State-approved
				teacher performance assessment; and
							(ii)has obtained
				full State certification, including subject matter competence in the fields
				taught;
						;
				and
			(4)by inserting
			 after paragraph (37), as redesignated by paragraph (1), the following:
				
					(38)Rigorous
				State-approved teacher performance assessmentThe term
				rigorous State-approved teacher performance assessment means an
				assessment used to measure teacher performance that has been approved by the
				State and—
						(A)is based on
				professional teaching standards;
						(B)is used to
				document the effectiveness of a teacher’s—
							(i)curriculum
				planning;
							(ii)instruction of
				students, including appropriate plans and modifications for students who are
				limited English proficient and students who are children with disabilities;
				and
							(iii)assessment of
				students, including analysis of student learning evidence;
							(C)is validated
				based on professional assessment standards;
						(D)is reliably
				scored by trained evaluators, with appropriate oversight of the process to
				ensure consistency; and
						(E)the results of
				which are used to support continuous improvement of educator
				practice.
						.
			4.State
			 plansSection 1111 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311) is
			 amended—
			(1)in subsection
			 (b)—
				(A)by striking
			 subparagraph (C) of paragraph (8) and inserting the following:
					
						(C)the specific
				steps the State educational agency will take to ensure that both schoolwide
				programs and targeted assistance schools provide instruction by highly
				qualified and effective instructional staff, as required by sections
				1114(b)(1)(C) and 1115(c)(1)(E), including steps that the State educational
				agency will take—
							(i)to ensure that
				poor or minority students, students who are limited English proficient, or
				students who are children with disabilities are not taught at higher rates than
				other students by teachers who are inexperienced, not highly qualified,
				out-of-field, or who have not yet demonstrated effectiveness as defined by
				section 9101(18);
							(ii)to ensure that
				schools with high concentrations of poor or minority students are staffed by a
				similar ratio of highly qualified and effective teachers as schools in the
				State that do not have high concentrations of such students;
							(iii)to decrease
				teacher attrition and build capacity within schools that serve a high
				concentration of poor or minority students, students who are limited English
				proficient, or students who are children with disabilities; and
							(iv)to evaluate and
				publicly report the progress of the State educational agency with respect to
				the activities described in this subparagraph;
				and
							;
				and
				(B)by inserting
			 after paragraph (10) the following:
					
						(11)Support for
				Equitable Distribution Requirements
							(A)In
				GeneralIf a local educational agency in the State is unable to
				meet the equitable distribution requirements described in section
				1112(c)(1)(L), the State shall provide additional supports to assist the local
				educational agency in making continuous progress towards meeting the equitable
				distribution requirements.
							(B)Inability to
				Meet Equitable Distribution RequirementsIn order to receive the
				support described in subparagraph (A), the local educational agency's inability
				to meet the equitable distribution requirements described in section
				1112(c)(1)(L) shall be based on a demonstrable hardship particular to the local
				educational agency, such as geographic isolation of the schools served by the
				local educational agency or difficulty in attracting a sufficient number of
				teachers who can meet the requirements to teach students who are children with
				disabilities or students who are limited English proficient.
							(C)State
				SupportsThe State supports described in subparagraph (A) shall
				include resources directed toward the goals of ensuring that professional
				development resources are directed to alleviate the demonstrable hardship
				described in subparagraph (B), by—
								(i)strengthening
				recruitment efforts, especially for teachers from underrepresented backgrounds
				and teachers for hard-to-staff subjects and classrooms;
								(ii)increasing
				teacher retention, and
								(iii)providing
				additional ongoing professional development to support teachers in meeting the
				requirements to become highly qualified or
				effective.
								;
				and
				(2)in subsection
			 (h)—
				(A)in paragraph
			 (1)(C)(viii), by striking not taught by highly qualified
			 teachers and inserting not taught by highly qualified teachers
			 and not taught by effective teachers;
				(B)in paragraph
			 (2)(B)—
					(i)in
			 clause (i)—
						(I)in subclause (I),
			 by striking and after the semicolon; and
						(II)by adding at the
			 end the following:
							
								(III)the percentage
				of highly qualified teachers and the percentage of effective teachers;
				and
								;
				and
						(ii)in
			 clause (ii)—
						(I)in subclause (I),
			 by striking and after the semicolon;
						(II)in subclause
			 (II), by striking the period and inserting ; and; and
						(III)by adding at
			 the end the following:
							
								(III)the percentage
				of highly qualified teachers and the percentage of effective
				teachers.
								;
						(C)in paragraph
			 (4)(G), by striking highly qualified teachers and inserting
			 highly qualified teachers and effective teachers; and
				(D)by striking
			 paragraph (6) and inserting the following:
					
						(6)Parent's
				right-to-knowAt the beginning of each school year, a local
				educational agency that receives funds under this part shall automatically,
				regardless of any specific request by a parent, provide, in a timely manner,
				and in a fully accessible and understandable format, the parents of each
				student attending any school receiving funds under this part, with information
				regarding the professional qualifications of the teachers who teach at their
				child's school, including, at a minimum—
							(A)timely notice
				that the parent’s child has been assigned to, or had access to, a highly
				qualified teacher for 4 or more consecutive weeks, and in the case where the
				child has not had a highly qualified teacher for 4 or more weeks, notice of who
				shall be responsible for supervising the teacher;
							(B)whether the
				student’s teacher—
								(i)has fully met
				State certification and licensing criteria for the grade levels and subject
				areas in which the teacher provides instruction; and
								(ii)has, if
				applicable, fully met State certification and licensing criteria to work with
				students who are children with disabilities and students who are limited
				English proficient;
								(C)whether the
				student’s teacher is teaching under emergency, intern, or other provisional
				status through which full State certification or licensing criteria have been
				waived or otherwise excused, and if so, who shall be responsible for
				supervising the teacher;
							(D)whether the
				student is being provided services by a paraprofessional and, if so, a
				description of those services and the paraprofessional's qualifications;
							(E)the number and
				percent of teachers who are highly qualified, and the number and percent of
				teachers who are effective, within the student’s school as compared to—
								(i)the average
				number and percent of teachers who are highly qualified, and the average number
				and percent of teachers who are effective—
									(I)within the same
				local educational agency; and
									(II)within the
				State;
									(ii)other schools
				that are eligible to receive funds under title I; and
								(iii)other schools
				that are not eligible to receive funds under title I; and
								(F)information on
				the level of achievement of the parent’s child in each of the State academic
				assessments as required under this
				part.
							.
				5.Local
			 Educational Agency PlansSection 1112(c)(1) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6312(c)(1)) is amended by striking
			 subparagraph (L) and inserting the following:
			
				(L)ensure, through incentives for voluntary
				transfers, the provision of professional development, recruitment programs, or
				other effective strategies, that—
					(i)low-income students, minority students,
				students who are limited English proficient, and students who are children with
				disabilities are not taught at higher rates than other students by teachers who
				are not highly qualified, out-of-field teachers, inexperienced teachers, or
				teachers who have not less than 3 years of experience and who have not
				demonstrated effectiveness as defined in section 9101; and
					(ii)low-income students, minority students,
				students who are limited English proficient, and students who are children with
				disabilities are taught by highly qualified and effective teachers at similar
				rates and ratios as other
				students;
					.
		6.Qualifications
			 for teachers and paraprofessionalsSection 1119(a) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6319(a)) is amended—
			(1)in paragraph (2)—
				(A)in the matter preceding subparagraph (A),
			 by striking 2005–2006 and inserting
			 2013–2014;
				(B)by striking
			 subparagraph (A) and inserting the following:
					
						(A)shall include an
				annual increase in the percentage of teachers who are either highly qualified
				or effective and the ratio of effective to highly qualified teachers, at each
				local educational agency and school, to ensure that all teachers teaching in
				core academic subjects in each public elementary school and secondary school
				are highly qualified not later than 3 years after the date of enactment of the
				Assuring Successful Students through
				Effective Teaching Act of
				2011;
						;
				and
				(C)in subparagraph
			 (B)—
					(i)by
			 inserting , ongoing evidence-based after
			 high-quality; and
					(ii)by
			 striking highly qualified and inserting
			 effective;
					(2)in paragraph (3),
			 by striking highly qualified not later than the end of the 2005–2006
			 school year and inserting highly qualified not later than 3
			 years after the date of enactment of the Assuring Successful Students through Effective Teaching
			 Act of 2011; and
			(3)by adding at the
			 end the following:
				
					(4)Percentage of
				teachers that are neither highly qualified nor effective
						(A)In
				GeneralEach local educational agency receiving assistance under
				this Act shall ensure that no public school in such agency has a
				disproportionate percentage of teachers that are neither highly qualified nor
				effective.
						(B)DefinitionFor
				the purposes of this paragraph, disproportionate percentage
				means a difference of more than 5 percent when such percentage is higher than
				the percentage of all teachers, as compared to the percentage of all teachers
				in the State who are not highly qualified.
						(5)Supervision
						(A)In
				GeneralEach local educational agency receiving assistance under
				this Act shall ensure that all teachers who are not highly qualified are
				closely mentored and overseen by an effective mentor teacher who has full
				certification and has been deemed effective in the subject area taught by the
				teacher who is not highly qualified.
						(B)Local
				Educational Agency Support for the Supervising TeacherSuch local
				educational agency shall provide the mentor teacher described in subparagraph
				(A) with release time from the mentor teacher's other responsibilities and
				training in how to mentor and oversee a teacher who is not highly
				qualified.
						(C)SupervisionSuch
				local educational agency shall ensure that the mentor teacher will, for each
				teacher who is not highly qualified and is under the mentor teacher’s
				supervision, provide ongoing and regular supervision, support, and structured
				guidance that includes—
							(i)coaching and
				classroom observation;
							(ii)review and
				approval of lesson plans and assessment plans;
							(iii)opportunities
				to participate in collaborative evidence-based professional development;
							(iv)tracking of the
				academic progress of students;
							(v)ensuring that the
				needs of all students, including students who are children with disabilities
				and students who are limited English proficient, are being met; and
							(vi)developing
				skills in engaging families and the community in support of
				students.
							.
			7.Conforming
			 Amendments
			(1)Section 1114(b)(1) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6314(b)(1)) is amended—
				(A)in subparagraph (C), by striking
			 highly qualified teachers and inserting highly qualified
			 and effective teachers; and
				(B)in subparagraph
			 (E), by striking high-quality highly qualified teachers and
			 inserting highly qualified and effective teachers;
				(2)Section
			 1115(c)(1)(E) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6315(c)(1)(E)) is amended by striking highly qualified teachers
			 and inserting  highly qualified and effective teachers;
			(3)Section
			 1117(a)(5)(A)(i) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6317(a)(5)(A)(i)) is amended by striking highly qualified or
			 distinguished and inserting highly qualified, effective, or
			 distinguished teachers and principals; and
			(4)Section 1119(l)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6319(l)) is
			 amended by striking for professional development activities
			 through the period at the end and inserting for professional development
			 activities to ensure that teachers who are not highly qualified become highly
			 qualified not later than the end of the 2014–2015 school year..
			
